DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over LaFontaine et al (US 8,133,264) in view of Winningham (US 2020/0214369) in further view of Weiss (US 2019/0374378). 
Regarding claim 1, LaFontaine discloses a heating device (fig.1-5; a therapeutic heating sleeve 10) that is adapted to securely fit on an arm of a user (fig.1-4), the heating device comprising: a covering (fig.1-5; a therapeutic heating sleeve 10) that has an upper end (fig.1-4; proximal end of  therapeutic heating sleeve 10) and a lower end (fig.1-4; distal of  therapeutic heating sleeve 10), the cover having an opening (fig.3) extends from the upper end to the lower end (fig.3); the opening having a fastener that may be closed and secured around the arm (fig.3; the hook and loop fastener 32), the covering further having an inner layer (fig.3; interior lining 30) and an outer layer (fig.3; exterior cover 22) the covering tapered in shape and configured to conform to a shape of the user's arm (fig.3), the upper end having a width greater than a width of the lower end (fig.1 and 3), the upper end configured to secure near an upper portion of the arm and the lower end configured to secure near a lower portion of the arm (fig.1 and 3); at least one heating element(fig.3; flexible heating wire 28) positioned between the inner layer and outer layer in a relatively uniform pattern from a position near the upper end to a position near the lower end and from a position near each side of the opening (fig.1 and 3), the heating element adapted to provide heat to the arm (abstract); and the heating element further including a control unit (fig.1; control module 46).
 However, LaFontaine does not disclose fastener being zipped, the outer layer comprised of a resilient material, covering further including a pouch and the heating element further including a control unit and a battery, each of the control unit and battery removably secured in the pouch and accessible to the user; the covering configured to maintain its position on the user and configured to hold the control unit and battery as the heating device is in motion on the user.
Winningham teaches an arm warming device comprising a sleeve the covering including a pouch (fig.1; pocket 58) and a battery (fig.1; battery pack 64), each of the control unit and battery removably secured in the pouch and accessible to the user; the covering configured to maintain its position on the user and configured to hold the control unit and battery as the heating device is in motion on the user (fig. 1-; see also [0026]-[0027]). 
Weiss further teaches that the wrap-shaped base 10A may include a closure structure such as Velcro, a zipper, snaps, buttons, magnets, or the like configured to maintain a position of first portion of wrap-shaped base relative to second portion of wrap-shaped base, or vice versa, thereby allowing the wrap-shaped base to securely close around the body (fig.5A-D, see also [0025]). Base 10 may comprise an elastic, stretchable, or otherwise conformable strip of material (e.g., fabric). It is well known in the art that these different securing mechanism (zipper and Velcro) are widely used considered to be interchangeable. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the device of LaFontaine with pocket and rechargeable battery as taught by Winningham for the purpose of portability and with fastener that may be zipped closed as taught by Weiss because this modification would have merely comprised a simple substitution of interchangeable securing mechanism in order to produce predictable results (see MPEP 2143). 
Regarding Claim 2, LaFontaine/Winningham/ Weiss teaches the heating device of claim 1, wherein the heating element includes one or more wires that extend between the inner layer and outer layer (fig.3 of Winningham).
Regarding claim 4, LaFontaine/Winningham/ Weiss teaches the heating device of claim 2, wherein the one or more battery packs are (fig.1; battery pack 64) connected to the one or more wires, the battery pack configured to provide electricity to the one or more wires to provide heat inside the covering ([0027]-[0028] of Winningham)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Regarding claim 5, LaFontaine/Winningham/ Weiss teaches the heating device of claim 4, the control unit controlling the flow of electricity from the one or more battery pack to the one or more wires ([0028] of Winningham).
Regarding claim 6, LaFontaine/Winningham/ Weiss teaches the device of claim 4 wherein the one or more battery pack is a rechargeable battery (battery pack [0028] of Winningham)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LaFontaine et al (US 8133264) in view of Winningham (US 2020/0214369) in further view of Weiss (US 2019/0374378) in further view of Sullivan et al. (US 5,451,747).
Regarding Claim 3, LaFontaine/Winningham/ Weiss teaches an insulating batting lamina 24 that is disposed onto the exterior cover 22 for retaining heat within the sleeve 10 (fig.4, see also col.3, line 3-23). However, LaFontaine/Winningham/Weiss does not teach cover includes a first layer of batting fabric that is next to a layer of plastic, the layer of plastic next to a second layer of batting fabric, each of the first layer of batting fabric, the layer of plastic, and the second layer of batting fabric located between the inner layer and outer layer.
Sullivan discloses wherein the covering includes a first layer of batting fabric (fig.4; top batting material 28 layer) that is next to a layer (top scrim material 26) layers of scrim material 26 where the heating element is disposed), the layer next to a second layer of batting fabric (fig.4; bottom batting material 28 layer), each of the first layer of batting fabric, the layer, and the second layer of batting fabric located between the inner layer and outer layer (fig.4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of LaFontaine/Winningham/ Weiss with a first layer of batting fabric that is next to a layer, the layer is next to a second layer of batting fabric, each of the first layer of batting fabric, the layer of plastic, and the second layer of batting fabric located between the inner layer and outer layer as taught by Sullivan for the purpose of comfort. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794